RENDERED : MARCH 19, 2009
                                                           TO BE PUBLISHED

               ,,7uyrrmr (~vurf of
                               2007-SC-000294-DG



LEXINGTON-FAYETTE URBAN
COUNTY GOVERNMENT                                                      APPELLAN


                   ON REVIEW FROM COURT OF APPEALS
V.      CASE NO . 2006-CA-000124-MR AND 2006-CA-000191-MR
                 FAYETTE CIRCUIT COURT NO. 00-CI-03636


NORMAN JOHNSON, ET AL .                                               APPELLEES



              OPINION OF THE COURT BY JUSTICE SCHRODER

        REVERSING IN PART, VACATING AND DISMISSING IN PART


      This Court accepted discretionary review of the Court of Appeals'

consolidated decision in the appeal and cross-appeal of a trial court's

interpretation of two Lexington-Fayette Urban County Government ordinances

dealing with retired employees' eligibility for health insurance coverage .

Because some retirees have irrevocably opted out of future health insurance

coverage, the 1999 ordinance contains a latent ambiguity as to those retirees

eligible for coverage. We resolve the latent ambiguity in favor of coverage to

those retirees who had not opted out of the plan prior to July l , 1999, and not

to retirees who had participated in the plan any date prior to July l, 1999 .

Hence, we reverse the Court of Appeals on that issue . The issue of the

constitutionality of amending the ordinance becomes moot, which requires us
    to vacate the decision on the constitutionality of the 2000 ordinance, and

    dismiss this issue .

           Norman W. Johnson, Charles V. Robinson, and John L. Gumm, the

    Appellees, were all retired firefighters for the Appellant, Lexington- Fayette

    Urban County Government (LFUCG) . The LFUCG provided health insurance to

    its employees through a group plan. Upon retirement, the retiree was given the

    option of continuing to participate in the plan, but at a cost of paying 100% of

    the premium. If the retiree opted out of the plan at any time, the opt-out was

    irrevocable and the retired employee could not rejoin the plan. All three

    retirees in this case had at some time opted out .

          The controversy arose in 1999, when the LFUCG passed an ordinance i

    making certain retired employees eligible for health-insurance coverage at a

    shared cost with the LFUCG. The ordinance provided in pertinent part: 2

                 Section 2 - That Section 23-36.5 of the Code of
                 Ordinances be and hereby is created to read as
                 follows :

                 (a) All members of the Policemen's and Firefighters'
                 Retirement Fund of the Lexington-Fayette Urban
                 County Government, operated pursuant to KRS
                 67A.360, et seq., who retired prior to July 1, 1999,
                 shall be eligible to participate in a group health
                 insurance plan (providing hospital and medical or
                 health maintenance organization health care coverage)
                 approved by the urban county council for such retirees
                 (the "plan") .

                 (b) The urban county government shall provide, on
                 behalf of all members of the Policemen's and

'   Ordinance No . 217-99 .
2 Id. (emphasis added).
             Firefighters' Retirement Fund who retired prior to July
              1, 1999 and who were participants in the group health
             insurance plan coverage provided to urban county
             government employees and retirees prior to July 1,
              1999, the following benefits : (1) for the period from
             July 1, 1999 through June 30, 2000, a sum equal to
             fifty percent (50%) of the urban county government's
             contribution to the health insurance component of the
             benefit pool for current urban county government
             employees (the "contribution") ; and (2) for the period
             from July 1, 2000 through June 30, 2001 and
             thereafter, a sum equal to the single premium for the
             plan coverage selected by the retiree, but not more
             than one hundred (100%) of the contribution.

             (c) No benefits shall be available under this section to
             retired members of the Policemen's and Firefighters'
             Retirement Fund who were not, prior to July 1, 1999,
             participants in the group health insurance plan
             coverage provided to urban county government
             employees and retirees .

             (d) All payments shall be made to the approved
             provider of the group health insurance plan, not to the
             retiree, and the retiree shall not be entitled to receive
             any portion of the government contribution remaining
             after payment is made to the approved provider.

      Our three retirees saw nothing in the language of the ordinance that

would preclude them from re-enrolling and benefiting from the LFUCG's

contributions . The LFUCG refused to enroll them, insisting that the ordinance

was addressing only those who had not previously opted out, those that were

still covered prior to July 1, 1999 . After the retirees brought this action,

LFUCG adopted Ordinance 366-2000, making its intention clear and amending

Ordinance No . 217-99 to provide that members "who retired prior to July 1,

1999, and who did not terminate their participation in the group health

                             the urban county government before that date,
 shall continue to be eligible to participate . . . ." Contributions would be made

 for members "who retired prior to July 1, 1999 and who were participants in

 the group health insurance plan coverage provided to urban county

 government employees and retirees immediately prior to July 1, 1999 . . . ."

 The retirees amended their complaint to challenge the 2000 ordinance as

 violating state and federal constitutional guarantees of equal protection . The

 trial court saw no patent ambiguity in the 1999 ordinance and held the retirees

were eligible from the time of passage of the 1999 ordinance until the adoption

of the countervailing ordinance in 2000 .

        The trial court rejected the retirees' argument that the 2000 ordinance

vested contractual rights . The court ruled that the 1999 ordinance offered

coverage as a gratuity, for which benefit the retirees provided no consideration,

and there was "no right (contractual, `vested,' or otherwise) to future benefits."

Therefore, the court ruled the LFUCG was free to modify or terminate the

scheme at any time .

       As to the retirees' argument that the 2000 ordinance was arbitrary, in

violation of the equal protection guarantees of the Kentucky Constitution,3 the

trial court took evidence to determine whether the LFUCG had a rational basis

for excluding the retirees in the 2000 ordinance . The court concluded that the

ordinance was constitutional . The court cited LFUCG's rationale that health

costs for retirees (generally older than the average member) are higher ; that

costs are driven up by "adverse selection" (where a person obtains coverage

3 Sections two and three of the current Kentucky Constitution .
 when in poor health, and suspends coverage when in good health) ; and that

 the opt-out provision was a common practice among employers and employees.

 It further remarked that participation in a group-insurance plan is not a

 fundamental right, and that these retirees were fully aware when they

 originally withdrew from the plan that they could not re-enroll. "It is rational

 for the government to rely on choices made, in some cases years before, in

 future planning."

        The Court of Appeals affirmed the trial court's holding that the 1999

 ordinance covered the retirees, and reversed in part, concluding the 2000

 ordinance was unconstitutional because there was no rational basis for

excluding the retirees after having admitted them in 1999 . We granted

discretionary review to determine whether there was any patent or latent

ambiguity in the 1999 ordinance and, if not, whether the 2000 ordinance was

unconstitutional .

        Section 2 of the 1999 ordinance4 has three subsections . The pertinent

parts are:

                  (a) All . . . who retired prior to July 1, 1999, shall be
                  eligible to participate in a group health insurance plan


                 (b) The urban county government shall provide . . . all
                 members of the . . . Retirement Fund who retired prior
                 to July 1, 1999 and who were participants in the
                 group health insurance plan provided to . . . retirees
                 prior to July 1, 1999. . . . .



4 No . 217-99   (emphasis added) .
             (c) No benefits shall be available . . . to retired
             members . . . who were not, prior to July 1, 1999,
             participants in the group health insurance plan . . . .

A plain literal reading of the statute reveals: all Firemen retirees who retire

prior to July 1, 1999, are eligible to receive group health insurance ; the LFUCG

shall pay for benefits for Firemen who retired before July 1, 1999 ; and benefits

are payable to only these retirees who retired prior to July 1, 1999, and were

participants in the group health plan . No patent ambiguity appears and in the

absence of ambiguity, the statutes (ordinances) speak for themselves. KRS

446 .130; Heringer v . Rolf, 287 S .W .2d 149, 150 (Ky. 1956) .

      The latent ambiguity arises when we try to grant benefits to retirees who

were participants in the group health plan. Does it mean retirees who were

participants at the time the ordinance took effect (realizing those who opted-out

were no longer participants) or retirees who were participants at any time?

Subsection (a) gives retirees a benefit . Subsection (b) requires the LFUCG pay

for benefits . Subsection (c) attempts to limit or exclude participants . Under

our retirees' interpretation, none of those granted benefits under subsection (a)

could be excluded under subsection (c) . Such an interpretation would obviate

the exclusion of subsection (c) . We have to assume that an exclusion was

meant to exclude someone, otherwise subsection (c) would be meaningless.

Under the rules of statutory construction, no part should be construed as

"meaningless or ineffectual ." Brooks v. Meyers, 279 S.W.2d 764, 766 (Ky.

1955) . Each statute (ordinance) should be construed as a whole, and not by a

single sentence . Democratic Party of Kentucky v. Graham, 976 S .W.2d 423,
 429 (Ky. 1998) ; see also Cosby v. Commonwealth, 147 S .W.3d 56, 58-59 (Ky.

 2004) .

           Once the court determines there is an ambiguity, the court can look to

 the legislative intent. "Where an ambiguous statutory meaning is clarified by

 subsequent legislation, that subsequent legislation is strong evidence of the

 legislative intent of the first statute." Parks v. Commonwealth, 192 S .W.3d

 318, 325 (Ky. 2006) (citations omitted) . The LFUCG subsequently passed the

 2000 ordinances to clearly state its intention in adopting the 1999 ordinance. 6

 The 2000 ordinance clearly amends the 1999 ordinance to provide that retirees

 "who retired prior to July 1, 1999, and who did not terminate their

                                 health insurance

government before that date , shall continue to be eligible to participate . . .   ."7


Subsection (c) was amended to exclude retirees "who were not, immediately
                                                                               ."8
prior to July 1, 1999, participants in the group health insurance plan . . .

        The amendments show clearly which past participants were to be

covered, only those who had not opted out of the plan prior to the time the

1999 ordinance became effective, July l, 1999 . This interpretation explains

why subsection (c) was originally included in the original 1999 ordinance . The

exclusions in subsection (c) are real under this interpretation, and include our

retirees herein .


5 No. 366-2000 .
6 No. 217-99 .
7 No . 366-2000, Section 2(a) (emphasis added) .
8 Id. at Section 2(c) (emphasis added) .
       Our resolution of the latent ambiguity requires us to reverse the Court of

Appeals on that issue, which was the substance of the direct appeal to that

court. The protective cross-appeal in the Court of Appeals concerned the

constitutionality of the 2000 ordinance, which becomes moot with our

interpretation of the latent ambiguity in the 1999 ordinance. Therefore, the

Court of Appeals' decision on the cross-appeal is vacated, and the cross-appeal

is dismissed.

      Minton, C.J . ; Scott, and Venters, JJ., concur. Abramson, J ., dissents by

separate opinion in which Cunningham, J ., joins . Noble, J ., not sitting .
COUNSEL FOR APPELLANT:

Leslye Mercer Bowman
Director of Litigation,
Lexington-Fayette Urban County Government
Department of Law
200 East Main Street, 11 th Floor
Lexington, KY 40507

Logan Barker Askew
Lexington-Fayette Urban County Government
Department of Law
200 East Main Street, 11th Floor
Lexington, KY 40507

Sheryl G. Snyder
Frost, Brown 8, Todd, LLC
400 W. Market Street, 32nd Floor
Louisville, KY 40202



COUNSEL FOR APPELLEES :

Everett Clay Hoffman
Priddy, Cutler, Miller 8v Meade, PLLC
800 Republic Building
429 W. Muhammad Ali Blvd.
Louisville, KY 40202

John Frith Stewart
Stewart, Roelandt, Stoess, Craigmyle & Emery, PLLC
6506 W. Hwy. 22
P.O . Box 307
Crestwood, KY 40014
                                                   RENDERED : MARCH 19, 2009
                                                           TO BE PUBLISHED

                ,;VUyrrMr (~Vurf              of `
                                                 'Pt rnfurhv
                               2007-SC-000294-DG



 LEXINGTON-FAYETTE URBAN                                               APPELLANT
 COUNTY GOVERNMENT


                   ON REVIEW FROM COURT OF APPEALS
 V.        CASE NO. 2006-CA-000124-MR AND 2006-CA-000191-MR
                 FAYETTE CIRCUIT COURT NO. 00-CI-03636


 NORMAN JOHNSON, ET AL.                                               APPELLEES



                       OPINION BY JUSTICE ABRAMSON

                  DISSENTING AS TO THE APPEAL AND
         REINSTATING AND REVERSING AS TO THE CROSS-APPEAL


       I respectfully dissent as to the appeal and would reinstate the cross-

appeal, reverse the Court of Appeals on the subject matter of the cross-appeal

and reinstate the judgment of the trial court.

I. The 1999 Ordinance Provides the Benefits Sought by Appellees .

      When construing a statute or ordinance that is unambiguous on its face,

our "duty to accord to [the] words . . . their literal meaning unless to do so

would lead to an absurd or wholly unreasonable conclusion ." Bailey v. Reeves,

662 S .W.2d 832, 834 (Ky. 1984), citing Department of Revenue v. Greyhound

Corp. , 321 S .W.2d 60 (Ky. 1959) . Applying that fundamental principle to the

facts of this case, the 1999 Ordinance provides the Appellees with the health

insurance benefit they seek. That Ordinance states in relevant part:
             (a) All members of the Policemen's and
             Firefighters' Retirement Fund of the Lexington-
             Fayette Urban County Government, operated
             pursuant to KRS 67A.360, et seq ., who retired
             prior to July 1, 1999, shall be eligible to participate
             in a group health insurance plan (providing
             hospital and medical or health maintenance
             organization health care coverage) approved by the
             urban county council for such retirees (the "Plan") .

            (b) The urban county government shall provide,
            on behalf of all members of the Policemen's and
            Firefighters' Retirement Fund who retired prior to
            July 1, 1999 and who were participants in the
            group health insurance plan coverage provided to
            urban county government employees and retirees
            prior to July 1, 1999, the following benefits: (1) for
            the period from July 1, 1999 through June 30,
            2000, a sum equal to fifty percent (50%) of the
            urban county government's contribution to the
            health insurance component of the benefit pool for
            current urban county government employees (the
            "contribution") ; and (2) for the period from July 1,
            2000 through June 30, 2001 and thereafter, a sum
            equal to the single premium for the plan coverage
            selected by the retiree, but not more than one
            hundred percent (100%) of the contribution .

            (c) No benefits shall be available under this
            section to retired members of the Policemen's and
            Firefighters' Retirement Fund who were not, prior
            to July 1, 1999, participants in the group health
            insurance plan coverage provided to urban county
            government employees and retirees .

      Thus, subsection (a) provides that all members of the Fund "who retired

prior to July 1, 1999 shall be eligible to participate in a group health insurance

plan" and subsection (b) provides that the Lexington-Fayette Urban County

Government (LFUCG) shall provide a contribution benefit to members of the

Fund "who retired prior to July 1, 1999 and who were participants in the group

health insurance plan coverage." Subsection (b) plainly and literally provides
 the designated contribution benefit to any member of the Fund who

 participated in the group health insurance plan and retired prior to July 1,

 1999. The Appellees fit that description and thus are entitled, as the trial court

 and Court of Appeals properly concluded, to the contribution benefit provided

 in the 1999 Ordinance.

       The majority departs from construction of the plain language of the

ordinance to consider whether there is a latent ambiguity given the controversy

currently before this Court and the language of subsection (c) . Subsection (c),

contrary to the majority's suggestion, is not rendered "meaningless or

ineffectual" if construed as Appellees contend it should be . That subsection

simply provides that any retired member of the Fund who did not participate in

the group health insurance coverage "prior to July 1, 1999" cannot participate

in the coverage discussed in subsection (a) and cannot receive the contribution

benefit being provided by LFUCG through subsection (b) of the 1999

Ordinance . Subsection (c) has clear meaning : any retired Fund member who

did not participate in the group health insurance prior to July 1, 1999, most

likely because he or she had obtained health insurance coverage elsewhere

such as through a spouse, could not participate under the 1999 Ordinance .

Stated differently, if a retired Fund member had never taken the group health

insurance coverage he or she could not opt in now for the first time . While

subsection (c) as the Court of Appeals stated, "does not impose any greater or

lesser restrictions on eligibility for benefits than either Section 2(a) or 2(b)" it

does serve to underscore who is not entitled to benefits .
       With all of the three relevant subsections having clear and unambiguous

 meaning, it is wholly inappropriate to resort to construction of the ordinance by

 reference to the subsequent 2000 Ordinance when the LFUCG Council added

new language that expressly limited the class of potential beneficiaries . As

noted in City of Vanceburg v . Plummer, 275 Ky . 713, 122 S .W.2d 772, 776 (Ky.

 1938), where a statute or ordinance is unclear or ambiguous "resort may be

had to the journals or to the legislative records showing the legislative history

of the act in question in order to ascertain the intention of the Legislature, but

this rule does not apply where the language of the statute is plain and

unambiguous ." (emphasis supplied.) In short, the 1999 Ordinance is plain

and unambiguous on its face and the trial court and Court of Appeals properly

construed it as allowing the LFUCG-funded contribution benefit to the

Appellees.

II . The 2000 Ordinance Precludes the Benefits Sought by Appellees and
Withstands Their Equal Protection Challenge .

      Because the majority, in my view, abandoned settled statutory

construction precepts to find an ambiguity and then "rolled up" the analysis of

the 1999 Ordinance with the 2000 Ordinance, they never reached the cross-

appeal which is really a separate and distinct question, i. e., what rights, if any,

do the Appellees have under the 2000 Ordinance? Once again, we begin with

the plain language of the ordinance which provides in relevant part:

             (a) All members of the Policemen's and
             Firefighters' Retirement Fund of the Lexington-
             Fayette Urban County Government, operated
             pursuant to KRS 67A .360, et. seq., who retired
             prior to July 1, 1999, and who did not terminate
             their participation in the group health insurance
             plan provided by the urban county government
             before that date, shall continue to be eligible to
             participate in a group health insurance plan
             (providing hospital and medical or health
             maintenance organization health care coverage)
             approved by the urban county council for such
             retirees (the "plan") .

              (b) The urban county government shall provide,
             on behalf of all members of the Policemen's and
             Firefighters' Retirement Fund who retired prior to
             July 1, 1999 and who were participants in the
             group health insurance plan coverage provided to
             urban county government employees and retirees
             immediately prior to July 1, 1999, the following
             benefits: (1) for the period from July 1, 1999
             through June 30, 2000, a sum equal to fifty
             percent (50%) of the urban county government's
             contribution to the health insurance component of
             the benefit pool for current urban county
             government employees (the "contribution") ; and (2)
             for the period from July 1, 2000 through June 30,
             2001 and thereafter, a sum equal to the single
             premium for the plan coverage selected by the
             retiree, but not more than one hundred (100%) of
             the contribution .

            (c) No benefits shall be available under this
            section to retired members of the Policemen's and
            Firefighters' Retirement Fund who were not,
            immediately prior to July 1, 1999, participants in
            the group health insurance plan coverage provided
            to urban county government employees and
            retirees .

(emphasis supplied) . The preamble to this 2000 Ordinance states that, for the

following three reasons, benefits are limited to only those retirees who had

continued to participate in the group health care plan :

            (1) to avoid creating an incentive and opportunity
            for persons to terminate their health care coverage
            during times of good health, and reinstate their
              health care coverage during times of high risk or
              poor health, to the detriment of other participants ;

              (2) to maintain the underwriting risk undertaken
              by the health care insurance plan at a more
              constant and predictable level by limiting the
              availability of coverage to those persons who have
              maintained it consistently since their retirement;
              and,

              (3) to maintain the ability to provide an
              appropriate level of benefits for those persons who
              have maintained their participation at their own
              expense.

       By this action of the LFUCG Council, the Appellees were clearly removed

from the class of retirees eligible to participate in the health insurance plan

coverage and to receive the LFUCG-funded contribution benefit accorded in

subsection (b) . The 2000 Ordinance applies only to retirees who had not

terminated their participation in the group health insurance plan prior to July

1, 1999 or, as stated in subsection (b), who were participants "immediately

prior to July 1, 1999 ." (emphasis supplied.) It is undisputed that Appellees do

not fit within this classification .

      Although the Appellees are not entitled to coverage under the language of

the 2000 Ordinance, they contend that the restrictive language of the newer

ordinance violates their equal protection' rights under the Kentucky and United

States Constitutions . Citing Elk Horn Coal Corp. v. Cheyenne Res., Inc . , 163

S .W.3d 408, 419 (Ky .2005), Appellees note that instead of applying the federal

constitutional "rational basis" standard for legislative classifications, this Court

has "construed our Constitution as requiring a `reasonable basis' or a

`substantial and justifiable reason' for discriminatory legislation in areas of
 social and economic policy." Indeed, this is the controlling standard under

 Kentucky law and, although one might question the fairness of according the

 generous benefit at issue here to some but not all of the firefighters and police

 officers who served the Lexington community prior to July 1, 1999, the record

 is sufficient to establish a "reasonable basis" or "substantial and justifiable

reason" for the classification .

       The trial court, citing F .C .C . v. Beach Communications, Inc. , 508 U .S.

307 (1993), upheld the 2000 Ordinance stating "[a]s long as the legislative body

has a legitimate interest-a rational basis-it may act in ways that treat

members of the same class differently without violating equal protection

mandates ." Although employing the federal standard, the trial court

emphasized the Beach Communications holding that courts are not to judge

the "wisdom, fairness and logic of the legislative choices" but rather to

determine whether there is a rational basis for the challenged classification .

The record reflects that the trial court reviewed the evidence regarding LFUCG

Council's rationale for classifying retirees based on whether they participated

in the group health insurance plan immediately prior to July 1, 1999 and

concluded that it was "rational," for "cost and program efficiency purposes," to

limit the new LFUCG-funded benefit to those retirees who had remained with

the group health insurance plan . Three specific reasons cited by LFUCG, and

found by the trial court, were "(1) there is a logical connection between age and

expected health care costs; (2) the potential for adverse selection which drives
    up overall costs;' and (3) the opt-out provision is commonly used among

    employers who offer retiree medical coverage .» 2

           Although it is true, as the Court of Appeals noted, that these same

    reasons existed prior to the enactment of the 1999 Ordinance and did not

    result in the same distinction being drawn between continuous plan

    participants and those who had opted out of the plan, that fact does not render

    the 2000 Ordinance unconstitutional. As the United States Supreme Court

    observed in United States Railroad Retirement Board v . Fritz, 449 U.S. 166

    (1980), a legislative body is free to rethink its prior classifications, and as long

    as there is a reasonable basis for its current line drawing, "the fact the line

    might have been drawn differently at some points is a matter for legislative,

    rather than judicial, consideration ." Id. at 179 .

          There is substantial evidence of record that these three factors impacting

costs were relied upon by members of the LFUCG Council in limiting the

benefit to those retirees who had not terminated their group health insurance

coverage . While Appellees through cross-examination were able to raise valid

points of contention with these stated factors, none of the three was

undermined . As this Court noted in Elk Horn Coal



     This "adverse selection" refers to the entry into the plan of new health plan
     participants with no prior coverage who typically have higher health care costs.
     This is identical to the first reason for the classification cited by the Council in the
     preamble quoted supra.
2    The opt-out provision refers to the practice of not allowing retirees who have opted-
     out of coverage to return at a later date. This finding corresponds to paragraph (2)
     of the preamble quoted infra.
              In areas of social and economic policy, a statutory
              classification that neither proceeds along suspect
              lines nor infringes fundamental constitutional
              rights must be upheld against an equal protection
              challenge if there is any reasonably conceivable
              state of facts that could provide a rational basis for
              the classification .

 163 S .W . 3d at 413 citing, F.C .C . v . Beach Communications, Inc . , su ra.

 LFUCG has provided "a reasonably conceivable state of facts" that supplies a

rational basis. As counsel for LFUCG succinctly argued to this Court, the

underwriting costs are dramatically affected if retired Fund members who have

departed the group health insurance plan are readmitted and, moreover, the

enhanced benefit intended for the smaller, finite group of retirees who stayed

with the health insurance plan, if extended to that larger group, would be too

great a financial burden for LFUCG to bear.

      In sum, although Appellees challenge the reasons for the classification

and insist that the reasons offered are unsupported to varying degrees by the

evidence of record, there is in fact a rational basis under federal law and a

reasonable basis under state law for what the LFUCG Council did in the 2000

Ordinance . Simply put, where retirees have stayed with and continued to

support a group health insurance plan by paying the premiums themselves

(and, yes, admittedly benefiting from the resulting coverage), if a legislative

determination is made to assist retirees by defraying some of the costs of

escalating premiums, it is not unreasonable to limit that assistance to retirees

who have continued to rely on and support the government's group health

insurance plan after retirement as opposed to those who have opted to obtain
 coverage elsewhere . While the fairness of this distinction may seem

 questionable, especially when comparing two individuals who offered similar

 service to the Lexington community and one of them cannot receive the

benefits which the 2000 Ordinance confers on his former colleague, this

comparison is not the appropriate equal protection inquiry. Because there is a

legally appropriate basis, whether deemed "rational" or "reasonable", for the

LFUCG distinguishing between those retirees who had voluntarily separated

from the group health insurance plan and those who had continued to pay

premiums and participate, there is no equal protection violation under either

the Kentucky or the United States Constitutions .

      For the foregoing reasons, I would affirm the Court of Appeals and the

trial court as to the 1999 Ordinance and then reinstate the cross-appeal,

reverse the Court of Appeals as to the 2000 Ordinance, and reinstate the

judgment of the trial court.

      Cunningham, J., joins.